Title: To Thomas Jefferson from Albert Gallatin, 18 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Treasury Department 18th April 1806
                        
                        I have the honor to enclose the copy of a letter from the collector of Passamaquoddy and memorial of some
                            inhabitants there together with a New Brunswick Gazette relative thereto.
                        How far reclamations respecting the condimned vessel may be proper, will of course be taken into
                            consideration. But as it may be necessary to give some immediate instructions to the Collector on the subject of what he
                            may consider as within the jurisdiction of the United States, I beg some directions thereon. 
                  I have the honor to be with
                            the highest respect Sir Your obedient Servant
                        
                            Albert Gallatin
                     
                        
                    